Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 and 10-15 are objected to because of the following informalities:
The preamble of claims 2-8 reads “a downhole device according to...” but should read -- the downhole device according to...--. Also, the preamble of claims 10-15 reads “a method according to…” but should read -- the method according to…--. 
In claim 1, “the device” in line 2 should read “the downhole device” for consistency. This also applies to claims 2, 5, and 7. Similarly, “the well” in claim 1, line 4 should read “the petroleum well”. 
Claim 11 should depend from claim 10 since claim 10 recites “an input signal”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites the limitation "the line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the input signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being on rejected claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner (U.S. 2014/0126331A1).
Regarding claim 1, Skinner discloses a downhole device (12, fig. 1) for installation in a petroleum well (16, see fig. 1), comprising a sensor (32, refer to 
Regarding claim 2, Skinner discloses where the device (12) is configured to output a signal in response to an input (refer to para 0027: pressure or temperature) to the sensor (refer to para 0030).  
Regarding claim 3, Skinner discloses where the sensor (12) is a pressure sensor (refer to paragraphs 0019 and 0027).  
Regarding claim 4, Skinner discloses the input which the sensor is configured to receive is a pressure sequence (paragraphs 0015 and 0019: the well tool could be triggered to send data on command, wherein the command could be transmitted by applying a series of pressure fluctuations (positive and negative) to the well, which could be received by a pressure sensor of the well tool).  
Regarding claim 6, Skinner discloses where the power source (30) is a battery (refer to paragraphs 0013 and 0025).
Regarding claim 7, Skinner discloses where the device (12) is configured for installation in a production tubing (14, see fig. 1).  
Regarding claim 8, Skinner discloses the line (22, 38) arranged in the well (16), and a topside controller (36, refer to paragraphs 0029 and 0039) arranged to receive the signal (see fig. 1).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skinner (U.S. 2014/0126331A1), in view of Vineger et al. (U.S. 2002/0029883A1). 
Regarding claim 5, Skinner teaches all the features of this claim as applied to claim 1 above; however, Skinner fail to teach where the device is a gas lift valve.
Vineger et al. disclose a system and method for fluid flow optimization, the system comprises a gas lift valve (132, fig. 4) disposed in an enlarged pocket (100) of a tubing string (26). The enlarged pocket comprises at least one acoustic sensor (113) and pressure sensors (112, 118) coupled to an electronics module/controller (106) for communication and power. A plurality of sensors are used in conjunction with electronics module (106) to control operation of the gas lift valve (132, refer to para 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Skinner and Vinegar et al. before him or her to have the device be a gas lift valve, for fluid flow optimization. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (U.S. 2014/0126331A1), in view of Lee et al. (U.S. 2017/0167249A1).
Regarding claim 10, Skinner discloses transmitting signal from surface to the well tool (12, para 0015). However, Skinner is silent to the input signal coming from the topside controller. 
Lee et al. discloses an acoustic telemetry unit (44) comprising an acoustic transducer (50), a pressure sensor (64), processing unit (64), battery (66). A surface processing unit (36) comprising a signal source (38) configured to transmit signals from the surface into an optical fiber sensor (34) and receive reflected signals from the optical fiber sensor cable (34, refer to abstract and para 0019). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Skinner and Lee et al. before him or her, to have modified Skinner to transmit an input signal from the topside controller to the downhole device, since its known to transmit input signal from topside controller to downhole devices for acoustic sensing and communication.

Regarding claim 12, the combination of Skinner and Lee et al. teach all the features of this claim as applied to claim 11 above; Skinner further disclose wherein the input signal is a pressure sequence (paragraphs 0015 and 0019: the well tool could be triggered to send data on command, wherein the command could be transmitted by applying a series of pressure fluctuations (positive and negative) to the well, which could be received by a pressure sensor of the well tool).  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (U.S. 2014/0126331A1), in view of Ramos et al. (U.S. 2006/0157239A1).
Regarding claims 13-15, Skinner teaches all the features of this claim as applied to claim 11 above; Skinner disclose transmitting an input signal from the surface to the downhole device (refer to para 0015).
However, Skinner fails to teach activating an action module in the downhole device, wherein, wherein the step of activating an action module in the downhole device comprises activating the action module in response to the input signal, wherein the step of activating an action module in the downhole device comprises opening or closing a valve.
Ramos et al. disclose a system comprising an optical fiber (302, fig. 16) coupled to a converter (304) that converts light energy to electrical or mechanical power. The converter is coupled to a valve (306) to control operation of the valve such as opening or closing (refer to paragraph 0073). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANICK A AKARAGWE/Examiner, Art Unit 3672